DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the effects" in page 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "transmit path" in page 25.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the effects of coupling between transmit path”, “at least one transmit path”, “a known signal over a transmit path”, “a useful signal over the transmit path”. It was unclear if they are the same “transmit path”.
Claim 1 recites the limitation "receive path" in page 25.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “between transmit path and receive path”, “at least one receive path”, “a signal over a receive path”, “said receive path”, “the receive path”. It was unclear if they are all the same “receive path”.
Claim 1 recites the limitation "calculation" in page 25.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “the calculation of coefficients”, “said calculation of coefficients”. It was unclear if they are the same “calculation”.
Claim 1 recites the limitation "the transmitted signal" in page 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the equivalent coupled signal" in page 25.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641